CORSON, P. J.,
(dissenting.) I am unable to assent to the conclusions reached by a majority of the court. The case, as I understand the agreed statement of facts, is substantially this: In July 1880, at a regularly called meeting of the electors of school district No. 6, it was unanimously voted that the school board be authorized to build a suitable school house, and to expend therefor not to exceed the sum of §5,000. This is the only authority ever given to the school board to raise or expend any money on account of this school building, and no funds were provided by the district meeting for the construction of the school house, except it was embraced in the authority given the board to build the school house, and “to expend therefor not to exceed the sum of §5,000.” On August 2, 1880, five days before the contract to build the school house was let, 'the school board issued and sold a school district order for §5,000 to raise funds with which to build the school house the distinct had authorized to be built at its July meeting. The question, then, presented is, was the school board authorized — after having issued and negotiated the school district order for §5,000, the amount to which the board had been limited by the district meeting — to issue further orders, binding upon the district, without further authority from the electors of the school district?
1. School districts are corporations of the lowest order of public corporation, and they and the officers thereof, or school *605district boards, have only such powers as are expressly conferred upon them by law, or are necessarily implied, to accomplish the objects for which they are created. 1 Dill. Mun. Corp. § 25; Harris v. School Dist., 28 N. H. 58; Bank v. School Dist., (Dak.) 42 N. W. Rep. 767; Glidden v. Hopkins, 47 Ill. 525. Section 56, c. 14, Laws 1879, in force when the school building in district No. 6 was erected, provides that “the district board shall purchase or lease such site for a school house as shall have been designated by voters in the district meeting in the coporate name thereof, and shall build, hire, or purchase such school house as the voters of the district in a district meeting shall have agreed upon, out of the funds provided for that purpose. ” It appears in this case that the voters of the school district had provided a-site, agreed upon the style, size, and plan of a school house, and had limited the amount to be expended thereon to a sum not exceeding $5,000, but it had not specifically provided funds for that purpose. As the voters had authorized the board to erect the school building, and had not designated a fund out of which the same should be paid, it would seem to be a fair construction of such authority to say that the school board was vested with a discretionary power to pay for such school house by orders drawn on the district treasurer, or to raise the funds by orders sold for cash; in each case limited, however, as to amount to be expended by the voters of the district at their district meeting. The board, acting under this authority and the discretion vested in them, adopted the latter method, and issued an order for the full amount to which it was limited, namely, $5,000, and disposed of the same to raise the necessary funds to build the school building. How much was realized by this sale, or what was done with the proceeds over and above the sum of $4,075 paid Calhoun upon his contract, does not appear. Having issued and disposed of this order for the full amount of $5,000, to which it was limited by the voters of the district, was not the power of the board exhausted? Whence did the board derive any power to bind the district and the tax-payers thereof for the payment of any greater sum than the $5,000? It was cer*606tainlynot given by the voters of the district, is not conferred by the statute, and the board had no implied authority to bind the district, for all the power it possessed in the premises was derived from the district meeting. It was strenuously contended by the learned counsel for respondent that, inasmuch as the school board was authorized to expend a sum not exceeding $5,000 in building a school house, it had power to issue its orders until this amount was actually expended' upon such building; and that as there was a deficiency, from some cause, of $925 in the original amount, it could be made up by other orders of the board. And this view seems to be sustained by the opinion of the court; but I cannot accede -to this view. If adopted, what limitation would there be upon the power of the board, and what protection would the tax-payers of the district have against the unwise or fraudulent acts of their school board? Suppose, in this case, instead of the $925 becoming unavailable, the whole $5,000 realized from the sale of the order had in some mysterious way disappeared, would it be claimed that the board could then, under its authority, issue orders, binding upon the district, to the contractor, for the whole expense of the building, thereby imposing a burden of $10,000, more or less, upon the tax-payers of the district, when they had expressly limited the board to $5,000? If the board could add $1,030 to the $5,! 00, could it not add any other sum as well? The orders in controversy in this suit are in addition to the $5,000 order issued by the board, and paid or assumed and provided for by the issuance of bonds by the defendant in this action, and, if valid, would increase the burden of the taxpayers of the school district to the amount of these orders, not only without their consent, but against their express limitation of the amount to be expended.
In New Hampshire, in Harris v. School Dist., supra, the court says: “The district may clearly, by their votes for building and repairing school houses, limit the expense to a definite sum; and they may limit the precise repairs, or the exact description of the school house to be built; and when this is done the committee cannot bind the district by exceeding those *607limits.” While it is true that in this state the duty of building the district school house is imposed upon the school district board — when the erection of a school house is authorized by the district — instead of a committee, as in New Hampshire, yet the powers of the board in respect to the construction of the building, and to contract debts in excess of the amount designated, is quite as limited as those of the committee in that state. The rule that the powers of boards of public corporations are to be construed strictly, and that such boards do not bind the corporation where they exceed the powers con - ferred or necessarily implied, has been applied in the recent cases in the United States courts to the issue of municipal bonds. In Bank v. Bergen Co., 115 U. S. 384, 6 Sup. Ct. Rep. 88, the court says: “The law under which it [board of freeholders of the county] derived all its powers provided for the issue of bonds to meet the indebtedness from those about to mature. All such matured bonds had been surrendered for the new bonds. * * * The power of the board under the law was then exhausted.” And the court held that the bonds, issued in excess of the amount limited by law, although apparently legal and valid on their face, were void. In Daviess Co. v. Dickinson, 117 U. S. 657, 6 Sup. Ct. Rep. 897, the court says: “The statute authorized the county court to subscribe for such an amount of stock only as should be fixed and proposed by the commissioners and named in the statute. * * * That amount [fixed by the commissioners] was $250,000. The coun.ty court had therefore no authority to issue bonds for a greater amount, and any bonds issued in excess of that amount were unlawful and void.” In the latter case the county judge had cei'tified to the validity of the bonds, and in both cases it was strenuously contended that the county was estopped to deny the validity of the bonds, as they were issued by officers of the county, and been purchased in good faith by innocent holders without notice; but the court, nevertheless held such bonds, so issued in excess of the amount limited by statute, and in the other by the act of the commissioners designated to fix the amount, void. In the case at bar, the amount to be ex*608pended in the erection of the district school house was limited to a sum not to exceed $5,000, and when'the order for that amount was issued the power of the school board was exhausted, and, if a part of the amount was used for or diverted to other purposes, it can make no difference as to the power of the board to issue warrants in excess of the amount limited. Without further authority from the district to issue warrants or order’s in excess of the sum first limited, the orders issued were void. It is contended by the counsel for respondent that the money was raised by the district, and placed in the treasurer’s hands, and that only $4,075 had been drawn out by the school board, and that there should have been $925 in the fund at the time the orders in suit were drawn. But I do not think the agreed statement bears out the counsel’s theory. No funds were raised by the district and placed in the district treasury, as I understand the statement, except the amount raised under the authority given to erect the school house. The only money raised or authorized was that obtained by the issue and sale of the $5,000 order on August 2d. In no part of the agreed statement is it shown that the board had any authority conferred on it by the school district, other than the authority to build the school house at a cost not to exceed $5,000. I am of the opinion, therefore, that the orders in suit were issued without authority, and are void, except as to $168 for appendages, which I am inclined to think may be recovered on the grounds stated in the opinion of the court.
There are several other questions presented by the briefs of counsel, and discussed in the opinion of the court; but as my dissent is based upon the want of authority in the school board to issue the orders in controversy, issued in September, 1881, they being, as I claim, in addition to the $5,000 order issued August 2, 1880, I do not deem it necessary to consider them.